Title: From George Washington to Major General Robert Howe, 28 July 1779
From: Washington, George
To: Howe, Robert


        
          Sir,
          [West Point, 28 July 1779]
        
        You will be pleased without delay to repair to Ridgefield and take your quarters with that part of your command—This will comprehend Glovers brigade the cavalry Armands independent corps and the militia in service in that part of the country—The primary object of this command is to cover the country and prevent as far as possible the depredations of the enemy; but this is not to be done at the expence of the security of the troops, which are therefore not to take any stationary post within surprising distance of a superior body of the enemy. As far as circumstances will permit you are to keep constantly in view a communication with the main army. On this account in case of any movement of the enemy on your right flank by land or water, you are to approach this post in proportion and always preserve a relative position—It is suggested in a letter from General Glover that Pound Ridge would be good position for your corps—I am not certain where this is; but as far as I recollect, it is an intermediate point, between Ridgefield and Bedford which will at once bring the troops nearer to the sound and nearer to this post. If this should be a just idea, I should recommend this place in preference to Ridgefield because it better answers the two objects of covering the country and communicating with the forts and is at the same time sufficiently secure. When you arrive at Ridgefield, you will be best able to determine the propriety of the change.
        Great vigilance and care will be necessary on your part—The enemy are pretty numerous in horse. By mounting them double, and taking ⟨infantry⟩ behind the dragoons, and mounting others upon their baggage horses, they may with a good deal of celerity bring a force superior to yours against you, which makes it essential that you should use every precaution to have timely notice; and it would not be amiss as an additional security to incamp with your infantry on some spot, where the enemys cavalry could not act to advantage.
        If the enemy should lay themselves open to any little partisan strokes, You have my consent to improve the opportunities; but it must not be done at the risk of the corps under your command.
        General Wolcott with a body of Militia is now stationed at Horseneck—This appears to me to be a very insecure situation, and such as nothing but a want of enterprise in the enemy can reconcile to any degree of safety—He ought, in my opinion immediately to change his position for another, at some proper point between Horseneck and the post you may occupy, from which parties can be occasionally detached towards the Sound. Given at Hd Qrs the 28th July 1779.
        
          G.W.
        
       